                     Case 20-32519 Document 1677 Filed in TXSB on 08/31/20 Page 1 of 5




                                       UNITED STATES BANKRUPTCY COURT
                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION


            In re:                                                  Chapter 11

            Neiman Marcus Group LTD LLC, et al. 1                   Case No. 20-32519 (DRJ)

                      Debtors.                                      (Jointly Administered)


                          PARKINS LEE & RUBIO LLP’S EXPEDITED MOTION FOR
                        SUBSTITUTION OF COUNSEL TO MARBLE RIDGE CAPITAL LP


                     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
                     YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
                     CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
                     AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
                     RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
                     FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
                     THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
                     THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
                     TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
                     FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
                     HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
                     HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
                     MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
                     THE MOTION AT THE HEARING.

                     REPRESENTED             PARTIES         SHOULD         ACT       THROUGH           THEIR
                     ATTORNEY.

                     EXPEDITED CONSIDERATION FOR TODAY, AUGUST 31, 2020.


        1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
                     identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
                     Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
                     Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding
                     Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial
                     Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon
                     LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings
                     LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC
                     (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074);
                     and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
                     Main Street, Dallas, Texas 75201.


4817-0256-1225.1
                   Case 20-32519 Document 1677 Filed in TXSB on 08/31/20 Page 2 of 5




                   Parkins Lee & Rubio LLP (“PLR”) files this Expedited Motion for Substitution of Counsel

        to Marble Ridge Capital LP (“MR Capital”) (the “Motion”) in the above-captioned bankruptcy

        cases and respectfully states as follows:

                                                    JURISDICTION

                   1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This is

        a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to

        28 U.S.C. §§ 1408 and 1409.

                   2.     The statutory and other bases for the relief requested in this Motion is rule 83.2 of

        the Local Rules for the Southern District of Texas (the “Local Rules”).

                                               RELIEF REQUESTED

                   3.     PLR respectfully requests permission from the Court to substitute Foley & Lardner

        LLP (“Foley”) as counsel of record for MR Capital in the above-captioned bankruptcy case. PLR

        is also counsel to Dan Kamensky and Marble Ridge Master Funds LP. (collectively “Marble

        Ridge”), and will be similarly and contemporaneously seeking substitution out of those

        representations to other counsel for Marble Ridge. PLR respectfully requests that the Court

        consider this relief on an expedited basis.

                                                BASIS FOR RELIEF

                   4.     MR Capital has retained Foley to represent its interests in the above-captioned

        bankruptcy cases.

                   5.     The contact information for Foley is:

                                             FOLEY & LARDNER LLP
                                                    John P. Melko
                                           1000 Louisiana Street, Suite 2000
                                                 Houston, TX 77002
                                             Telephone.: (713) 276-5500
                                              Facsimile.: (713) 276-5555
                                              Email: jmelko@foley.com

                                                            2
4817-0256-1225.1
                   Case 20-32519 Document 1677 Filed in TXSB on 08/31/20 Page 3 of 5




                   6.    MR Capital is not a creditor of the Debtors.

                   7.    MR Capital approves and consents to the filing of the Motion.

                   8.    The Motion is not sought for the purposes of delay and withdrawal will not cause

        delay in these cases or in any related adversary proceeding.

                   9.    Pursuant to Rule 83.2 of the Local Rules for the Southern District of Texas, PLR

        respectfully requests this Court’s approval to substitute Foley as counsel of record for MR Capital

        in this matter and for PLR to be removed from any applicable notice and service lists, including

        the Court’s CM/ECF electronic notification list.

                   10.   PLR asserts there is no other person who is prejudiced by the requested relief.

                                          EXPEDITED CONSIDERATION

                   11.   PLR respectfully requests expedited relief because MR Capital is involved in the

        bankruptcy case and other than transition to the other counsel there is no reason for PLR to have

        to stay engaged in this representation when it has no role to play, no pleadings to file, and no

        arguments to make for a client who has obtained substitute counsel. As a result, PLR should no

        longer be included as counsel of record for MR Capital in the above-captioned bankruptcy cases.



                                    [Remainder of Page Intentionally Left Blank]




                                                           3
4817-0256-1225.1
                   Case 20-32519 Document 1677 Filed in TXSB on 08/31/20 Page 4 of 5




                                                    CONCLUSION

                   WHEREFORE, PLR respectfully requests that the Court: (i) grant the Motion and allow

        PLR and all of its attorneys to withdraw as attorneys of record for MR Capital in the above-

        captioned bankruptcy cases; (ii) substitute Foley as counsel for MR Capital in the above-captioned

        bankruptcy cases; and (iii) grant such other and further relief as may be just, fair, and equitable.

        Dated: August 31, 2020                                Respectfully submitted,

                                                              /s/ Lenard M. Parkins
                                                              PARKINS LEE & RUBIO LLP
                                                              Lenard M. Parkins PLLC
                                                              Lenard M. Parkins
                                                              TX Bar No. 15518200
                                                              Kyung S. Lee PLLC
                                                              Kyung S. Lee
                                                              TX Bar No. 12128400
                                                              Pennzoil Place
                                                              700 Milam Street, Suite 1300
                                                              Houston, Texas 77002
                                                              Email: lparkins@parkinslee.com
                                                                      klee@parkinslee.com
                                                              Phone: 713-715-1666

                                                              - and –

                                                              PARKINS LEE & RUBIO LLP
                                                              Charles M. Rubio P.C.
                                                              Charles M. Rubio
                                                              TX Bar No. 24083768
                                                              50 Main Street, Suite 1000
                                                              White Plains, NY 10606
                                                              Email: crubio@parkinslee.com
                                                              Phone: 212-763-3331

        Agreed to:

         /s/ John P. Melko
        John P. Melko
        Texas Bar No. 13919600
        FOLEY & LARDNER LLP
        1000 Louisiana, Suite 2000
        Houston, Texas 77002


                                                          4
4817-0256-1225.1
                   Case 20-32519 Document 1677 Filed in TXSB on 08/31/20 Page 5 of 5




        Telephone: (713) 276-5727
        Facsimile: (713) 276-6727
        E-mail: jmelko@foley.com


                                        CERTIFICATE OF SERVICE

               The undersigned certifies that on August 31, 2020, a true and correct copy of this document
        was served via the Court’s CM/ECF system on all counsel of record who are deemed to have
        consented to electronic service.

                                                            /s/ Lenard M. Parkins
                                                            Lenard M. Parkins




                                                        5
4817-0256-1225.1
